            Case 1:21-cv-00040-CJN Document 46 Filed 08/17/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

US DOMINION, INC., et al.,                               )
                                                         )
        Plaintiffs,
                                                         )
        v.                                               )
                                                              Civil Action No. 1:21-cv-00040-CJN
SIDNEY POWELL, et al.,                                   )
                                                         )
        Defendants.                                      )
                                                         )
                 DEFENDANTS’ UNOPPOSED MOTION TO ENLARGE TIME
                          TO ANSWER THE COMPLAINT
       Pursuant to Local Rule 7 and FED. R. CIV. P. 6(b), defendants Sidney Powell and Sidney

Powell, P.C. (collectively, the “Powell Defendants”) and Defending the Republic (“DTR”)

respectfully move to extend until Friday, September 24, 2021, the time within which to answer the

complaint (ECF #1). Under FED. R. CIV. P. 12(a)(4)(A), defendants have fourteen (14) days after

the denial of a Rule 12 motion to answer a complaint, and the Court denied defendants’ motion to

dismiss in a Memorandum and Order (ECF #45, #44, respectively) issued on August 11, 2021.

The requested extension would extend by thirty (30) days the current deadline of August 25, 2021.

Pursuant to Local Rule 7(m), the parties’ counsel conferred about the proposed extension, and the

plaintiffs do not oppose the extension. In support of this motion, defendants aver as follows:

       1.       Pursuant to Paragraph 9(b)(i) of this Court’s standing order (ECF #4), the answer

to the complaint is currently due by August 25, 2021.

       2.       Pursuant to Paragraph 9(b)(ii) of this Court’s standing order (ECF #4), defendants

were granted an extension by Minute Order dated February 10, 2021, and the parties—i.e.,

plaintiffs and defendants—were granted extensions by Minute Order dated April 2, 2021.

       3.       Pursuant to Paragraph 9(b)(iv) of this Court’s standing order, the requested

extension does not affect any other deadlines, and Paragraph 9(b)(v) is not applicable by its terms.
            Case 1:21-cv-00040-CJN Document 46 Filed 08/17/21 Page 2 of 5




       4.       Pursuant to Paragraph 9(b)(vi) of this Court’s standing order, the plaintiffs do not

oppose the requested extension.

       5.       Pursuant to Paragraph 9(b)(iii) of this Court’s standing order, defendants seek the

requested extension for the following good cause:

x      The complaint spans 124 pages and includes 114 exhibits totaling more than 2,000 pages,

       which itself can constitute good cause for an extension. See, e.g., McFadden v. Washington

       Metro. Area Transit Auth., No. 1:14-cv-1115-RBW, 2014 U.S. Dist. LEXIS 200354, at *6

       (D.D.C. Sept. 9, 2014) (finding good cause in that “the coordination of filing responsive

       pleadings to a lengthy complaint with multiple defendants, involving multiple federal and

       state claims, is a complicated, tedious, and time-consuming task”).

x      The undersigned defendants’ counsel has the following deadlines between the Court’s

       denial of the motion to dismiss and the original deadline: (a) a motion for leave to file a

       supplemental appendix in Nos. 19-2405, 2406, 2583 (3d Cir.) on August 16, 2021; (b) work

       on an amended complaint initially due August 16, 2021, but extended to August 23, 2021,

       in No. 4:21-cv-00579-P (N.D. Tex.); (c) work on a reply in support of a preliminary

       injunction due August 23, 2021, in No. 3:21-cv-0168-JVB (S.D. Tex.); (d) an opening brief

       and appendix due August 23, 2021, in No. 5-21-0146 (Ill. App., 5th Dist.); and (e) a petition

       for a writ of mandate due within 10 days of an order expected imminently in No.

       RG18914802 (Alameda County Superior Court), as well as an informal deadline to prepare

       a settlement proposal in that litigation. In addition, the undersigned defendants’ counsel

       also is working on an amicus brief in No. 21-147 (U.S.) due September 2, 2021, a reply

       brief due September 3, 2021, in No. 21-5080 (D.C. Cir.), and a petition for a writ of

       certiorari that the clients want filed before the U.S. Supreme Court resumes its requirement




                                                 2
            Case 1:21-cv-00040-CJN Document 46 Filed 08/17/21 Page 3 of 5




       for booklet-format filings on September 1, 2021. Finally, on a personal matter, the

       undersigned defense counsel took vacation on August 13-14, 2021, to move his son back

       to university for the 2021-22 academic year.

x      The Powell Defendants’ lead counsel—Mr. Kleinhendler—has the following deadlines

       between the Court’s denial of the motion to dismiss and the original deadline: (a) a hearing

       on a motion to dismiss in No. 151136/2021 (New York Cty, N.Y. Supr. Ct.) on August 17,

       2021; (b) an answer due on September 3, 2021, in No. 1:21-cv-6475-AT (S.D.N.Y.); and

       (c) various deadlines remaining in August other cases.

x      DTR is in the process of seeking additional counsel, insofar as (a) DTR’s counsel—Mr.

       Binnall—is in the process of withdrawing from this matter; and (b) the undersigned counsel

       was intended to serve—and has the capacity to serve—only as local counsel to another

       counsel’s lead.

In sum, defendants seek this enlargement of time to enable their counsel to analyze the factual

allegations in a lengthy complaint supplemented by numerous lengthy exhibits and then to prepare

an answer to the robust allegations that plaintiffs set forth throughout their complaint.

       6.       Defendants respectfully submit that the foregoing constitutes good cause for an

extension under FED. R. CIV. P. 6(b)(1) (“[w]hen an act may or must be done within a specified

time, the court may, for good cause, extend the time”), that they do not seek this enlargement for

purpose of delay or frustration of the progress of this matter, and that the enlargement would not

unduly burden plaintiffs.

       WHEREFORE, defendants respectfully ask this Court to extend until September 24, 2021,

the time within which all defendants may answer the complaint (ECF #1).




                                                  3
         Case 1:21-cv-00040-CJN Document 46 Filed 08/17/21 Page 4 of 5




Dated: August 17, 2021           Respectfully submitted,

                                 /s/ Lawrence J. Joseph
                                 Lawrence J. Joseph, D.C. Bar No. 464777

                                 1250 Connecticut Ave., NW, Suite 700-1A
                                 Washington, DC 20036
                                 Telephone: (202) 355-9452
                                 Telecopier: (202) 318-2254
                                 Email: ljoseph@larryjoseph.com

                                 Counsel for Defendants




                                       4
          Case 1:21-cv-00040-CJN Document 46 Filed 08/17/21 Page 5 of 5




                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of August 2021, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which I understand to have

served counsel for the parties.



                                            /s/ Lawrence J. Joseph
                                            Lawrence J. Joseph
